

115 HR 379 IH: Justice for Yazidis Act
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 379IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2017Mr. Hastings introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Armed Services, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo assist members of the Yazidi and Christian communities residing in Iraq and Syria, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Justice for Yazidis Act. 2.FindingsThe Congress makes the following findings:
 (1)Preventing genocide and mass atrocities is a national priority of the United States. (2)Atrocities committed by the Islamic State (IS) against Yazidis and other minorities have included mass murder, crucifixions, beheadings, rape, torture, enslavement, trafficking, and the kidnapping of children.
 (3)IS engages in, and publicly argues in favor of, the sexual enslavement of Yazidi women and girls. (4)The United Nations Convention on the Prevention and Punishment of the Crime of Genocide, signed and ratified by the United States, defines genocide as follows:
				
 any of the following acts committed with the intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such:(a)killing members of the group; (b)causing serious bodily or mental harm to members of the group;
 (c)deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part;
 (d)imposing measures intended to prevent births within the group; and (e)forcibly transferring children of the group to another group..
 (5)In December 2015, the United States Holocaust Memorial Museum’s Simon-Skjodt Center for the Prevention of Genocide issued a report titled Our Generation Is Gone—the Islamic State’s Targeting of Iraqi Minorities in Ninewa, which concluded that IS committed crimes against humanity, war crimes, and ethnic cleansing … [and] perpetrated genocide against the Yezidi people.
 (6)On December 7, 2015, the United States Commission on International Religious Freedom called on the United States Government to designate the Christian, Yezidi, Shi'a, Turkmen, and Shabak communities of Iraq and Syria as victims of genocide by ISIL.
 (7)On February 3, 2016, the European Parliament unanimously passed a resolution declaring that IS is committing genocide against Christians and Yezidis, and other religious and ethnic minorities. (8)On March 14, 2016, the United States House of Representatives passed H. Con. Res. 75, expressing the sense of Congress that the atrocities perpetrated by IS against religious and ethnic minorities in Iraq and Syria include war crimes, crimes against humanity, and genocide, by a unanimous vote of 393–0.
 (9)On March 17, 2016, United States Secretary of State John Kerry declared that IS is responsible for genocide against groups under its control including Yazidis, Christians, and Shiite Muslims.
 (10)On June 15, 2016, the United Nations Human Rights Council issued the report They Came to Destroy: ISIS Crimes Against the Yazidis which stated that IS has committed the crime of genocide as well as multiple crimes against humanity and war crimes against the Yazidis, thousands of whom are held captive in the Syrian Arab Republic where they are subjected to almost unimaginable horrors.
 (11)President Barack Obama established the Atrocities Prevention Board in 2011, and stated that preventing atrocities and genocide is a core national security interest and a core moral responsibility of the United States.
 (12)Over 3,200 Yazidi women and children are still being held by IS. (13)The atrocities committed by IS should be investigated through the establishment of a United Nations Ad-hoc Tribunal for the purpose of documenting mass graves and prosecuting cases of mass atrocities.
 (14)It is in the interest of the United States that the United States Armed Forces cooperate with friendly forces in Syria and Iraq for the purpose of securing members of the Yazidi and Christian communities being held captive by IS.
			3.Establishment of new category of refugee of special humanitarian concern
 (a)Classification of Syrian and Iraqi religious minoritiesSyrian and Iraqi nationals who are members of a religious minority in their country of origin— (1)shall be classified as refugees of special humanitarian concern;
 (2)shall be eligible for Priority 2 processing under the refugee resettlement priority system; and (3)may apply directly to the United States Refugee Admissions Program for admission to the United States.
 (b)Eligibility for admission as a refugeeNo alien shall be denied the opportunity to apply for admission under this section solely because such alien—
 (1)qualifies as an immediate relative; (2)is eligible for any other immigrant classification; or
 (3)was referred to apply for admission to the United States as a refugee by a United States nonprofit organization that is exempt from Federal income taxes under section 501(c)(3) of the Internal Revenue Code.
 (c)Permitting certain aliens within categories To reapply for refugee statusEach alien described in subsection (a) who after, June 1, 2014, and before the date of the enactment of this Act was denied refugee status shall be permitted to reapply for such status. Such an application shall be determined taking into account the application of this Act.
 (d)Protection of aliensIn a case in which that the Secretary of State, in consultation with the Secretary of Homeland Security, determines that an alien who is described in subsection (a) and who has applied for admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) using the processes established under this section is in imminent danger, the Secretary shall make a reasonable effort to provide such alien with protection or the immediate removal from that country.
			4.Expedited system for Priority 2 refugee processing
 (a)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit to the Committee on the Judiciary of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on Foreign Relations of the Senate a report containing a plan to expedite the processing of applications for admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) of aliens described in section 3 of this Act, which shall include information relating to—
 (1)expediting the processing of such refugees for resettlement, including through temporary expansion of the Refugee Corps of United States Citizenship and Immigration Services;
 (2)streamlining existing systems for conducting background and security checks of such aliens; and (3)establishing or expanding facilities to process such applications at appropriate locations in Dahouk, Iraq, and or near Erbil or Basrah, Iraq, and the processing of such applications in such facilities.
 (b)Expedited processNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall implement the plan contained in the report under subsection (a).
			5.Reports
 (a)Annual reportNot later than 120 days after the date of the enactment of this Act, and annually thereafter through 2020, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit to the Congress an unclassified report, with a classified annex if necessary, which includes—
 (1)an assessment of the financial, security, and personnel considerations and resources necessary to carry out the provisions of this Act;
 (2)the number of aliens described in section 3(a); and (3)the number of such aliens who have applied for admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) using the processes established under section 3 of this Act.
 (b)Report on video-Conference refugee interviewsNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit to the Congress an unclassified report, with a classified annex if necessary, which includes—
 (1)the number of aliens who applied for admission as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) in 2014 who are awaiting interviews in locations inaccessible to U.S. Citizenship and Immigration Services officers;
 (2)the number of locations worldwide to which Refugee Corps Officer circuit rides were suspended in 2014 due to security considerations; and
 (3)a proposal for how to implement interviews via video-conference for aliens who applied for admission the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), who currently reside in locations where Refugee Corps circuit rides have been suspended.
				6.Secretary of Defense report on steps and protocol related to the rescue, care, and treatment of
			 Yazidi, Christian, Shabak, and Turkmen captives of the Islamic State
 (a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Congress a report containing each of the following:
 (1)A description of any steps the Department of Defense is taking to ensure coordination between the Armed Forces of the United States and local forces in conducting military operations in regions controlled by the Islamic State where religious or minority groups are known or thought to be held captive, in order to incorporate the rescue of such captives as a secondary objective.
 (2)A description of any protocols that will be put in place by the Department of Defense, including protocols developed in coordination with the Government of Iraq, for the care and treatment of religious or minority groups rescued from captivity under the Islamic State, including any protocol for relocating such groups of captives to safe locations.
 (b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
			7.Programs for religious minorities and crisis prevention
			(a)Health care and psychosocial support program
 (1)In generalThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall establish a program to provide health care and psychosocial support for members of the Yazidi, Christian, Shabak, and Turkmen communities displaced by the Islamic State. Such program shall provide mental health and psychosocial support for children from such communities, with a particular focus on providing services to survivors of sexual slavery under the Islamic State.
 (2)ImplementationThe program established under paragraph (1) shall provide care in accordance with the Guidelines on Mental Health and Psychosocial Support in Emergency Settings promulgated by the Inter-Agency Standing Committee of the World Health Organization.
				(b)Psychologist, social worker, and physical therapist training program
 (1)In generalThe Secretary, in consultation with the Administrator, shall establish a program to provide training with respect to trauma-informed care to psychologists, social workers, and physical therapists based in an eligible country. The program shall prioritize providing such training to a psychologist, social worker, or physical therapist who speaks Kurmanji or the Shengali dialect of Kurmanji.
 (2)Eligible countryFor purposes of the program established under paragraph (1), the term eligible country means Iraq, Syria, or any country the Secretary determines to be a host country of Yazidi, Christian, Shabak, or Turkmen refugees who would benefit from the training provided under such program.
 (c)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report describing the progress made toward establishing the programs required under subsections (a) and (b) and the steps planned to complete such establishment.
 (d)Transfer of fundingOf the unobligated amounts available on the date of the enactment of this Act for the Economic Support Fund established under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.), $15,000,000, to be derived from amounts made available for assistance to Egypt, shall be made available to the Secretary until expended for the programs established under subsections (a) and (b).
			